DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

On pages 9-16 of the response filed 7 February 2022 the applicant argues the previous rejection with respect to the combination and the newly amended feature reciting “wherein fingerprint unlocking is executed directly, upon a user holding the side display area to which the fingerprint identification sensor corresponds.”
First on page 10 of the response the applicant recites paragraph [0030] of their specification emphasizing that “the fingerprint identification unit 2 needs not to occupy under-screen space of the front display area.”  However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the fingerprint identification unit 2 needs not to occupy under-screen space of the front display area) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the rejection, Hong et al. was used to teach a display area, a transition area, and a side area.  As stated in the rejection, it would have been obvious to use the side display area teachings of Hong et al. to extend the display and sensor areas of Lee et al. such that the side display area and the transition area would jointly cover the fingerprint identification sensor [since the fingerprint sensor extends the length of the display area in Lee et al.], which would allow for direct unlocking when a user holds the side display area.  
Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 each have been amended to recite “wherein fingerprint unlocking is executed directly, upon a user holding the side display area to which the fingerprint identification sensor corresponds.”  However, the applicant’s specification merely states similarly what has been amended into the claims and never states what is meant by “directly unlocking.”  Thus it is unclear what the applicant has intended directly unlocking to mean and thus the limitation is indefinite.
Claims 3-19 are rejected due to their dependency from claim 1.
For examination purposes, the examiner will interpret that any touching of the fingerprint to the area to perform the unlocking covers the claimed limitations.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0210600) in view of Hong et al. (US 2019/0353540).

Regarding claim 1, Lee et al. disclose a display screen module, comprising: 
a display screen (Figure 3, 110); and 
a fingerprint identification sensor including a first section and a second section connected to the first section (Figure 3, 120 has two sections corresponding to DA2, the portion of 120 at bottom left of DA2 in Figure 2A and the portion of 120 along the curve in Figure 2A where the transition between DA2 and DA1 [i.e. transition area] is located.  See also paragraphs [0011] and [0055]),

wherein the transition area covers the fingerprint identification sensor (Figure 1);
wherein the transition area is non-coplanar with the front display area (Figure 1); and
the fingerprint identification sensor being configured to obtain a fingerprint image (Paragraphs [0011] and [0055], valleys and ridges),
wherein fingerprint unlocking is executed directly, upon a user holding the display area to which the fingerprint identification sensor corresponds (Paragraph [0078], when the user touches the curved area which has a portion of 120, then the user authentication will occur and the device will be changed from a locking state to an activation state “directly”.).
Lee et al. fail to explicitly teach a side display area, the side display area and the transition area jointly covering at least partially covering the fingerprint identification sensor, and
wherein the transition area is non-coplanar with the side display area.
Hong et al. disclose a display screen module comprising a front display area, a side display area, and a transition area, wherein the transition area is non-coplanar with both the front display area and the side display area (See below):

    PNG
    media_image1.png
    524
    993
    media_image1.png
    Greyscale

Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the side display area teachings of Hong et al. to extend the display and sensor areas of Lee et al. such that the side display area and the transition area would jointly cover the fingerprint identification sensor [since the fingerprint sensor extends the length of the display area in Lee et al.], which would allow for direct unlocking when a user holds the side display area.  The motivation to combine would have been in order to provide a larger display area for the user such that more information can be displayed thus enhancing usability of the device.

Regarding claim 3, Lee et al. and Hong et al. disclose the display screen module according to claim 2, wherein the transition area is arc-shaped and tangent to the front display area and the side display area, respectively (Hong et al.: Figure 19).

Regarding claim 4, Lee et al. and Hong et al. disclose the display screen module according to claim 2 
wherein the fingerprint identification sensor is flexible (Lee et al.: 120 is clearly flexible since it curves, see Figure 2A); and
the first section extends along a straight line, and the side display area covers the first section (Hong et al.: Figure 19 portion at bottom left for the side display area, in combination with Figure 2A of Lee et al.); and the second section extends along a curve, and the transition area covers the second section (Hong et al.: Figure 19 curved portion, in combination with Figure 2A of Lee et al., portion of 120 along the curve in Figure 2A where the transition between DA2 and DA1 [i.e. transition area] is located, which is where the transition area covers the second section.).

Regarding claim 5, Lee et al. and Hong et al. disclose the display screen module according to claim 1, wherein the fingerprint identification sensor comprises an optical fingerprint sensor, an ultrasonic fingerprint sensor or a capacitive fingerprint sensor (Lee et al.: Paragraph [0099]).

Regarding claim 9, Lee et al. and Hong et al. disclose the display screen module according to claim 1, wherein the display screen module includes a connecting adhesive (Lee et al.: Paragraph [0065]), the connecting adhesive includes a first adhesive surface and a second adhesive surface, and the fingerprint identification sensor is adhered to the first adhesive surface and is located between the connecting 

Regarding claim 10, this claim is rejected under the same rationale as claim 4.

Regarding claim 20, please refer to the rejection of claim 1, and furthermore Lee et al. and Hong et al. also disclose wherein the fingerprint identification method comprises:
acquiring a fingerprint image of a finger in contact with the side display area and the transition area (In the combination, Lee et al.: When user touches the area then the fingerprint will be acquired. See paragraph [0006]); and
comparing the fingerprint image with a predetermined fingerprint image to determine whether there is a match (Lee et al.: Paragraph [0078]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0210600) in view of Hong et al. (US 2019/0353540) and further in view of Jones et al. (US 2017/0220844).

Regarding claim 6, Lee et al. and Hong et al. disclose the display screen module according to claim 1.
Lee et al. and Hong et al. fail to teach wherein the fingerprint identification unit includes an optical fingerprint sensor, the display screen module includes a filter layer 
Jones et al. disclose wherein a fingerprint identification sensor includes an optical fingerprint sensor (Figure 4, 430), a display screen module includes a filter layer for filtering impurity light (Figure 4, display screen 410 includes 402. See paragraphs [0048] and [0053]), the filter layer is disposed between the display screen and the fingerprint identification sensor and covers the fingerprint identification sensor (Figure 4).
Thus, Lee et al. and Hong et al. contained a device which differed from the claimed device by the substitution of the fingerprint identification sensor and the display screen.
Jones et al. teaches the substituted fingerprint identification sensor including an optical fingerprint sensor and the display screen comprising a filter layer, and the function was known in the art to provide detection of fingerprints.
Lee et al. and Hong et al.’s fingerprint identification sensor and the display screen could have been substituted with the fingerprint identification sensor including an optical fingerprint sensor and the display screen comprising a filter layer of Jones et al., and the results would have been predictable and resulted in the detection of fingerprints within the device.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0210600) in view of Hong et al. (US 2019/0353540) and further in view of Jones et al. (US 2017/0220844) and Arai et al. (US 2010/0067757).

Regarding claim 7, Lee et al., Hong et al. and Jones et al. disclose the display screen module according to claim 6.
Lee et al., Hong et al. and Jones et al. fail to teach wherein the filter layer is disposed on the fingerprint identification sensor in at least one of the following processes: coating and vapor-depositing.
Arai et al. disclose wherein a filter layer is disposed on a fingerprint identification sensor in at least one of the following processes: coating and vapor-depositing (Paragraph [0131], the filter layer is formed by vapor-depositing.  See Figure 3, 21 is on image sensor 10.).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination, the combination of Lee et al., Hong et al. and Jones et al. performs the same function as it does separately of providing a filter layer, and Arai et al. performs the same function as it does separately of disposing a filter layer by vapor-deposition.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 8, Lee et al., Hong et al., Jones et al. and Arai et al. disclose the display screen module according to claim 7, wherein the display screen module includes an optical clear adhesive (Lee et al.: Paragraph [0065]), and the filter layer is adhered to the display screen through the optical clear adhesive (Lee et al.: Paragraph [0065], according to the paragraph the adhesive will be between elements and thus between the filter layer and display screen in the combination.).

Claims 11-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0210600) in view of Hong et al. (US 2019/0353540) and further in view of He et al. (US 2018/0260602).

Regarding claim 11, Lee et al. and Hong et al. disclose a terminal device comprising the display screen module according to claim 1 (Lee et al.: Figure 1).
Lee et al. and Hong et al. fail to explicitly teach:
a main body; 
the display screen at least partially surrounding the main body; and 
the fingerprint identification sensor being located between the display screen and the main body.

a main body (Figures 3D and 3E, device housing); 
the display screen at least partially surrounding the main body (Figures 3D and 3E, TP+LCD at least partially surrounds the main body [housing]); and 
the fingerprint identification sensor being located between the display screen and the main body (Figures 3D and 3E, optical sensor is under TP+LCD and above device housing thus its between.).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the main body teachings of He et al. in the terminal device taught by the combination of Lee et al. and Hong et al. such that the display screen would at least partially surrounding the main body and the fingerprint identification sensor would be located between the display screen and the main body.  The motivation to combine would have been in order to have both a main display zone and a peripheral display zone as either a collective single display area or two separate display areas that provides versatile applications for displaying operations and for user interface operations (See paragraph [0052] of He et al.).

Regarding claim 12, this claim is rejected under the same rationale as claim 2.

Regarding claim 13, this claim is rejected under the same rationale as claim 3.

Regarding claim 14, this claim is rejected under the same rationale as claim 4.

Regarding claim 15, this claim is rejected under the same rationale as claim 5.

Regarding claim 19, this claim is rejected under the same rationale as claim 9.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0210600) in view of Hong et al. (US 2019/0353540) and further in view of He et al. (US 2018/0260602), Jones et al. (US 2017/0220844) and Arai et al. (US 2010/0067757).

Regarding claim 16, this claim is rejected under the same rationale as claims 6-7.

Regarding claim 17, this claim is rejected under the same rationale as claim 8.

Regarding claim 18, Lee et al., Hong et al., He et al., Jones et al. and Arai et al. disclose terminal device according to claim 17, wherein 
the fingerprint identification sensor does not occupy under-screen space of the front display area (He et al.: Figure 2A shows the fingerprint identification unit is on the peripheral thus does not occupy under-screen space of the front display area.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621